Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, shown in (figs. 1-8), in the reply filed on 11/16/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Kim 2019/0337692).
With respect to claim 1, Kim shows a generally circular top panel having an upper surface, a lower surface and an outer periphery; a vertical axis around which the top panel is centered; an outer cylindrical wall extending from an outer periphery of the top panel; a cylindrical first plug (40) extending a first depth downward from the lower surface of the top panel, the first plug (40) being radially closer to the vertical axis than the outer periphery of the top panel; a cylindrical second plug (70) extending a second depth downward from the lower surface of the top panel, the second plug (70) being radially further from the vertical axis than the first plug (40), the first depth of the first plug (40) being greater than the second depth of the second plug (70); a plurality of third plug (80) segments extending a third depth downward from the lower surface of the top panel, the plurality of third plug (80) segments being radially further from the vertical axis than the second plug (70), the third depth being greater than the second depth of the second plug (70) and the third depth being less than the first depth of the first plug (40); and a gap (92) (see gap shown at element 87 in fig. 4) defined between two of the plurality of third plug (80) segments, wherein the gap (92) provides fluid communication (paragraph 60 discusses a leak which fluid commination)   between the second plug (70) and ambient air external to the outer cylindrical wall when the closure is tightly coupled to a container.  
With respect to claim 2, Kim shows wherein the gap (92) defines a circumferential length less than 0.125 inches with respect to the vertical axis (appears same size in drawings).  
With respect to claim 3, Kim shows wherein each of the plurality of third plug (80) segments (separated by gaps 92) extend circumferentially around the closure at the same radius from the vertical axis.  
With respect to claim 4, Kim shows wherein the gap (92) is a first gap (92), the closure comprising a plurality of gap (92)s including the first gap (92), wherein each gap (92) of the plurality of gaps (92,94) is defined between two of the plurality of third plug (80) segments.  
With respect to claim 5, Kim shows the plurality of gaps (92) comprise three gaps (92)(see fig. 2)  that provide fluid communication (paragraph 60 discusses a leak which fluid commination)   between the second plug (70) and ambient air external to the outer cylindrical wall when the closure is tightly coupled to a container.  
With respect to claim 6, Kim shows wherein the plurality of gaps (92) are evenly circumferentially spaced around the closure with respect to the vertical axis
With respect to claim 7, Kim shows wherein each of the plurality of third plug (80) segments are the same radius from the vertical axis.  
With respect to claim 8, Kim shows a generally circular top panel having an upper surface, a lower surface and an outer periphery; a vertical axis around which the top panel is centered; an outer cylindrical wall extending from an outer periphery of the top panel; a cylindrical first plug (40) extending a first depth downward from the lower surface of the top panel, the first plug (40) being radially closer to the vertical axis than the outer periphery of the top panel; a cylindrical second plug (70) extending a second depth downward from the lower surface of the top panel, the second plug (70) being radially further from the vertical axis than the first plug (40), the first depth of the first plug (40) being greater than the second depth of the second plug (70); a third plug (80) segment extending a third depth downward from the lower surface of the top panel, the third plug (80) segment being radially further from the vertical axis than the second plug (70), the third depth being greater than the second depth of the second plug (70) and the third depth being less than the first depth of the first plug (40); and a gap (92) defined by the third plug (80) segment, wherein the gap (92) provides fluid communication (paragraph 60 discusses a leak which fluid commination)   between the second plug (70) and ambient air external to the outer cylindrical wall.  
	With respect to claim 9, Kim shows wherein the gap (92) is between ends of the third plug (80) segment.  
With respect to claim 10, Kim shows wherein the gap (92) defines a circumferential length less than 0.125 inches with respect to the vertical axis.  (fig. 4)
With respect to claim 11, Kim shows wherein the third plug (80) segment extends from the lower surface of the top panel circumferentially around the closure at the same radius from the vertical axis.  
With respect to claim 12, Kim shows wherein the third plug (80) segment extends circumferentially around the closure at the same radius from the vertical axis.  
With respect to claim 13, Kim shows a combination comprising: a container (disclosed but not in drawings) comprising: a container neck that defines an opening; an interior surface defined by the container neck, the interior surface facing inwards; an exterior surface defined by the container neck, the exterior surface facing outwards; and a top surface defined by the container neck, the top surface extending between the interior surface and the exterior surface; and a closure affixed to the container neck, the closure (10) comprising: a generally circular top panel having an upper surface, a lower surface and an outer periphery; a vertical axis around which the top panel is centered; an outer cylindrical wall extending from an outer periphery of the top panel; a cylindrical first plug (40) extending a first depth downward from the lower surface of the top panel, the first plug (40) being radially closer to the vertical axis than the outer periphery of the top panel; a plurality of third plug (80) segments extending a third depth downward from the lower surface of the top panel, the plurality of third plug (80) segments being radially further from the vertical axis than the first plug (40), the third depth being less than the first depth of the first plug (40); and a gap (92) defined between two of the plurality of third plug (80) segments, wherein the gap (92) provides fluid communication (paragraph 60 discusses a leak which fluid commination)   between the top surface of the container neck and ambient air external to the outer cylindrical wall when the closure is tightly coupled to a container.
With respect to claim 14, Kim shows wherein the gap (92) defines a circumferential length less than 0.125 inches with respect to the vertical axis.  (fig. 4)
With respect to claim 15, Kim shows wherein the gap (92) is a first gap (92), the closure comprising a plurality of gaps (92) including the first gap (92), wherein each gap (92) of the plurality of gaps (92) is defined between two of the plurality of third plug (80) segments.  
With respect to claim 16, Kim shows wherein the plurality of gaps (92) comprise three gaps (92) that provide fluid communication (paragraph 60 discusses a leak which fluid commination)   between the top surface of the container neck and ambient air external to the outer cylindrical wall when the closure is tightly coupled to a container.  (fig. 2 show the three gap 92)
With respect to claim 17, Kim shows wherein the plurality of gaps (92) are evenly circumferentially spaced around the closure with respect to the vertical axis (fig. 2).
With respect to claim 18, Kim shows wherein each of the plurality of third plug (80) segments extend circumferentially around the closure at the same radius from the vertical axis.  
With respect to claim 19, Kim shows the closure further comprising a cylindrical second plug (70) extending a second depth downward from the lower surface of the top panel, the second plug (70) being radially further from the vertical axis than the first plug (40) and radially closer to the vertical axis than the third plug (80), the second plug (70) interfacing with the top surface of the container neck.  
With respect to claim 20, Kim shows the second plug (70) interfacing (very broad claim language) with the top surface of the container neck.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736